Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are allowable over Yamamoto et al. (US 20170335142), Ha et al. (US 20110149211), and Waldenberger et al. (US 4839206).
Yamamoto discloses double-sided PSA sheets having a coating layer that is patterned through part of the adhesive resulting in good air properties, wherein the second adhesive have areas of high and low surface energy.  However, Yamamoto is silent to the specific range for the surface energy in each area.  Ha discloses a pressure sensitive adhesive having areas of hard and soft areas having different storage moduli.  However, Ha is silent the first adhesive layer having the claimed Tg and surface energy difference in the second adhesive.  Waldenberger discloses a double-sided adhesive having one side having a low surface energy and the second side having a higher surface energy.  However, Waldenberger is silent to the claimed patterning.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783